Citation Nr: 0840665	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-19 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from October 3, 2000 
to September 14, 2001, and he had 10 years, 6 months and 27 
days of active service prior to October 3, 2000.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2007.  A copy of the 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran maintains that his current rating does not 
adequately reflect the severity of his service-connected 
post-traumatic stress disorder (PTSD).  In this regard, in 
the July 2007 Travel Board hearing, the veteran testified 
that he had problems with large crowds and sleep increasing 
disturbance.  He stated that he was hypervigilant and wanted 
to be left alone.  According to the veteran, he also had 
panic attacks and extreme episodes of anxiety.  In light of 
the veteran's testimony regarding his increased PTSD 
symptomatology, to include symptoms that could support a 
highere rating, and given the fact that his last VA 
examination was in June 2006, over two years ago, the RO must 
afford the veteran a new psychiatric examination.  See 
38 C.F.R. §§ 3.326, 3.327; see also, e.g., Caffrey v. Brown, 
6 Vet. App. 377, 383-4 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124, (1991) (fulfillment of the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one).




Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for a 
comprehensive VA psychiatric examination 
for the purposes of determining the 
current severity of his service-connected 
PTSD.  The claims file should be furnished 
to the psychiatrist for his or her review.  
The examiner is asked to report a Global 
Assessment of Functioning (GAF) score.  
Any tests that are deemed necessary should 
be conducted.

3.  After completion to the extent 
possible of the directed development, and 
any additional development that is 
indicated by the current state of the 
record, re-adjudicate the veteran's claim.  
If the veteran remains dissatisfied with 
the decision, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




